                                 Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 1 of 22 Page ID #:106



                                       1 ANDREW P. BRIDGES (CSB No. 122761)
                                         abridges@fenwick.com
                                       2 MEGHAN E. FENZEL (CSB No. 324139)
                                         mfenzel@fenwick.com
                                       3 FENWICK & WEST LLP
                                         801 California Street
                                       4 Mountain View, CA 94041
                                         Telephone: 650.988.8500
                                       5 Facsimile: 650.938.5200
                                       6 ARMEN N. NERCESSIAN (CSB No. 284906)
                                         anercessian@fenwick.com
                                       7 FENWICK & WEST LLP
                                         555 California Street, 12th Floor
                                       8 San Francisco, CA 94104
                                         Telephone: 415.875.2300
                                       9 Facsimile: 415.281.1350
                                      10 Attorneys for Defendant
                                         CLOUDFLARE, INC.
                                      11
                                      12                        UNITED STATES DISTRICT COURT
F ENWICK & W ES T LLP




                                                              CENTRAL DISTRICT OF CALIFORNIA
                        LAW




                                      13
                         AT
                        ATTO RNEY S




                                      14
                                      15 MON CHERI BRIDALS, LLC and               Case No.: 2:18-cv-09453-MWF-AS
                                         MAGGIE SOTTERO DESIGNS, LLC,
                                      16                                          DEFENDANT CLOUDFLARE,
                                                         Plaintiffs,              INC.’S MEMORANDUM OF
                                      17                                          POINTS AND AUTHORITIES IN
                                               v.                                 SUPPORT OF MOTION TO
                                      18                                          DISMISS FOR FAILURE TO STATE
                                         CLOUDFLARE, INC., a Delaware             A CLAIM
                                      19 corporation; and DOES 1-10, inclusive,
                                                                                  Date:     March 4, 2019
                                      20                  Defendant.              Time:     10:00 a.m.
                                                                                  Ctrm.:    5A
                                      21                                          Judge:    Hon. Michael W. Fitzgerald
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                           DEF’S MPA ISO MOTION TO DISMISS                   CASE NO. 2:18-CV-09453-MWF-AS
                                           FOR FAILURE TO STATE CLAIM
                                 Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 2 of 22 Page ID #:107



                                       1                                       TABLE OF CONTENTS
                                       2                                                                                                                    Page
                                       3 I.     INTRODUCTION ........................................................................................... 1
                                       4 II.    FACTUAL BACKGROUND ......................................................................... 2
                                       5 III.   THE COMPLAINT AND ITS ALLEGATIONS ........................................... 4
                                       6 IV.    ARGUMENT .................................................................................................. 5
                                       7        A.       The Plaintiffs Fail to Allege Facts Sufficient to Claim
                                                         Contributory Infringement by Cloudflare. ............................................ 6
                                       8
                                                         1.       The Standard for Contributory Infringement. ............................ 6
                                       9
                                                         2.       The Plaintiffs Fail to Plead That Cloudflare’s Service
                                      10                          Is Incapable of Substantial Noninfringing Use. ......................... 8
                                      11                 3.       The Plaintiffs Fail to Plead Facts Showing That
                                                                  Cloudflare Has Actively Induced Infringement by
                                      12                          Alleged Direct Infringers. ........................................................... 9
F ENWICK & W ES T LLP
                        LAW




                                      13                          a.       The Plaintiffs’ Allegations of So-Called
                         AT




                                                                           “Constructive Knowledge” Fail to State a
                        ATTO RNEY S




                                      14                                   Claim. ............................................................................... 9
                                      15                          b.       The Plaintiffs’ Allegations Concerning the
                                                                           DMCA’s Safe Harbor Provisions Are Irrelevant
                                      16                                   to Contributory Infringement. ........................................ 11
                                      17        B.       The Plaintiffs Fail to Allege Any Underlying Direct
                                                         Infringement, and They Allege Facts That May Be
                                      18                 Inconsistent with It. ............................................................................. 13
                                      19                 1.       The Complaint Fails to Allege Facts Sufficient to
                                                                  Support a Direct Copyright Infringement Claim. ..................... 14
                                      20
                                                         2.       The Complaint Fails to Plead Plausibly and Clearly
                                      21                          That the Plaintiffs’ Claim Pertains to Enforceable
                                                                  Copyrights................................................................................. 15
                                      22
                                           V.   CONCLUSION ............................................................................................. 17
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                           DEF’S MPA ISO MOTION TO DISMISS                         i                    CASE NO. 2:18-CV-09453-MWF-AS
                                           FOR FAILURE TO STATE CLAIM
                                 Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 3 of 22 Page ID #:108



                                       1                                            TABLE OF AUTHORITIES
                                       2                                                                                                                     Page(s)
                                       3 CASES
                                       4 A&M Records, Inc. v. Napster, Inc.,
                                            239 F.3d 1004 (9th Cir. 2001) ....................................................................... 14, 16
                                       5
                                       6 Ashcroft v. Iqbal,
                                            556 U.S. 662 (2009) ...................................................................................... 5, 6, 9
                                       7
                                         Bell Atl. Corp. v. Twombly,
                                       8    550 U.S. 544 (2007) .......................................................................................... 5, 6
                                       9
                                         Berwick v. New World Network Int’l, Ltd.,
                                      10    No. 06 Civ. 2641 (JGK), 2007 WL 949767 (S.D.N.Y. Mar. 28,
                                      11    2007) .................................................................................................................... 10

                                      12 BMG Rights Mgmt. (US) LLC v. Cox Commc’ns, Inc.,
F ENWICK & W ES T LLP




                                            881 F.3d 293 (4th Cir. 2018) ............................................................................... 10
                        LAW




                                      13
                         AT




                                      14 Cobbler Nevada, LLC v. Gonzales,
                        ATTO RNEY S




                                            901 F.3d 1142 (9th Cir. 2018) ................................................................... 1, 7, 8, 9
                                      15
                                         CoStar Grp. Inc. v. LoopNet, Inc.,
                                      16
                                            373 F.3d 544 (4th Cir. 2004) ............................................................................... 12
                                      17
                                         Disney Enters., Inc. v. Redbox Automated Retail, LLC,
                                      18    No. CV 17-08655 ................................................................................................ 16
                                      19
                                         Eclectic Properties E., LLC v. Marcus & Millichap Co.,
                                      20    751 F.3d 990 (9th Cir. 2014) ................................................................................. 6
                                      21 Elastic Wonder, Inc. v. Posey,
                                      22    179 F. Supp. 3d 307 (S.D.N.Y. 2016) ................................................................. 15
                                      23 In re Aimster Copyright Litig.,
                                             334 F.3d 643 (7th Cir. 2003) ............................................................................... 11
                                      24
                                      25 Luvdarts LLC v. AT&T Mobility, LLC,
                                            710 F.3d 1068 (9th Cir. 2013) ............................................................................. 11
                                      26
                                         Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd.,
                                      27
                                            545 U.S. 913 (2005) ..................................................................................... passim
                                      28
                                              DEF’S MPA ISO OF MOTION TO DISMISS                          ii                   CASE NO. 2:18-CV-09453-MWF-AS
                                              FOR FAILURE TO STATE CLAIM
                                 Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 4 of 22 Page ID #:109



                                       1                                          TABLE OF AUTHORITIES
                                       2                                                                                                                 Page(s)
                                       3 CASES
                                       4 Omega S.A. v. Costco Wholesale Corp.,
                                            776 F.3d 692 (9th Cir. 2015) ............................................................................... 16
                                       5
                                       6 Perfect 10, Inc. v. Amazon.com, Inc.,
                                            508 F.3d 1146 (9th Cir. 2007) ............................................................. 8, 10, 12, 14
                                       7
                                         Perfect 10, Inc. v. CCBill LLC,
                                       8    488 F.3d 1102 (9th Cir. 2007) ............................................................................. 12
                                       9
                                         Perfect 10, Inc. v. Giganews, Inc.,
                                      10    847 F.3d 657 (9th Cir.), cert. denied, 138 S. Ct. 504 (2017) .............................. 14
                                      11
                                         Religious Tech. Ctr. v. Netcom On–Line Commc’n Servs., Inc.,
                                      12    907 F. Supp. 1361 (N.D. Cal. 1995).............................................................. 13, 14
F ENWICK & W ES T LLP
                        LAW




                                      13 Rosemond v. United States,
                         AT




                                           572 U.S. 65 (2014) .............................................................................................. 11
                        ATTO RNEY S




                                      14
                                      15 Somers v. Apple, Inc.,
                                            729 F.3d 953 (9th Cir. 2013) ................................................................................. 5
                                      16
                                      17 Sony Corp. of Am. v. Universal City Studios, Inc.,
                                            464 U.S. 417 (1984) .................................................................................... 7, 8, 10
                                      18
                                         Star Athletica, L.L.C. v. Varsity Brands, Inc.,
                                      19
                                            137 S. Ct. 1002 (2017) ........................................................................................ 16
                                      20
                                         STATUTES
                                      21
                                         17 U.S.C. § 101......................................................................................................... 15
                                      22
                                      23 17 U.S.C. § 102(a)(5) ............................................................................................... 15
                                      24 17 U.S.C. § 106......................................................................................................... 14
                                      25 17 U.S.C. § 113(c) .................................................................................................... 16
                                      26
                                         17 U.S.C. § 512(b) .............................................................................................. 12, 13
                                      27
                                         17 U.S.C. § 512(c) .............................................................................................. 12, 13
                                      28
                                              DEF’S MPA ISO MOTION TO DISMISS                          iii                 CASE NO. 2:18-CV-09453-MWF-AS
                                              FOR FAILURE TO STATE CLAIM
                                 Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 5 of 22 Page ID #:110



                                       1                                          TABLE OF AUTHORITIES
                                       2                                                                                                                Page(s)
                                       3 STATUTES
                                       4 17 U.S.C. § 512(b)(2)(E)(ii) ..................................................................................... 13
                                       5 17 U.S.C. § 512(l) ..................................................................................................... 12
                                       6 Digital Millennium Copyright Act, 17 U.S.C. § 512 ........................................ passim
                                       7
                                       8
                                       9
                                      10
                                      11
                                      12
F ENWICK & W ES T LLP
                        LAW




                                      13
                         AT
                        ATTO RNEY S




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                             DEF’S MPA ISO MOTION TO DISMISS                           iv                  CASE NO. 2:18-CV-09453-MWF-AS
                                             FOR FAILURE TO STATE CLAIM
                                 Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 6 of 22 Page ID #:111



                                       1                MEMORANDUM OF POINTS AND AUTHORITIES
                                       2         The Court should dismiss the action with prejudice because the plaintiffs
                                       3 have not alleged, and cannot allege, facts sufficient to state a claim against
                                       4 Defendant Cloudflare, Inc.
                                       5 I.      INTRODUCTION
                                       6         Cloudflare provides Internet security and traffic optimization services, on
                                       7 both a free and a paid basis, to major financial institutions, universities,
                                       8 entertainment companies, retailers and other e-commerce companies, governments,
                                       9 and political campaigns. Cloudflare’s customers include the Library of Congress
                                      10 and the United States Copyright Office; NASDAQ and Cisco; and dissident
                                      11 websites that challenge authoritarian regimes. Cloudflare protects over 12 million
                                      12 web properties and 2.5 billion users ever month, handling approximately 10 percent
F ENWICK & W ES T LLP
                        LAW




                                      13 of global Internet requests.
                         AT
                        ATTO RNEY S




                                      14         The plaintiffs are two wedding dress manufacturers and wholesalers who
                                      15 complain about counterfeits and knockoffs on the Internet. They take credit for
                                      16 numerous successful lawsuits they have brought against websites that market the
                                      17 knockoffs of their dresses. Now they sue Cloudflare for contributory copyright
                                      18 infringement, relying on a theory akin to negligence, for Cloudflare’s failure to
                                      19 terminate service to third-party web sites that the plaintiffs accuse of violating their
                                      20 rights. The complaint alleges no active misconduct by Cloudflare.
                                      21         The Court should dismiss this action for several reasons. First, the plaintiffs
                                      22 have not alleged facts that meet the standard for contributory infringement in the
                                      23 Supreme Court’s landmark case Metro-Goldwyn-Mayer Studios Inc. v. Grokster,
                                      24 Ltd., 545 U.S. 913, (2005), and the Ninth Circuit’s most recent restatement of its
                                      25 jurisprudence in Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142 (9th Cir. 2018).
                                      26 The plaintiffs have not alleged that Cloudflare’s service is so devoted to
                                      27 infringement that it is incapable of substantial non-infringing use. Nor can the
                                      28 plaintiffs cure that defect by amendment: plaintiff Maggie Sottero Designs is a
                                            DEF’S MPA ISO MOTION TO DISMISS           1             CASE NO. 2:18-CV-09453-MWF-AS
                                            FOR FAILURE TO STATE CLAIM
                                 Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 7 of 22 Page ID #:112



                                       1 Cloudflare customer. Second, the plaintiffs cannot allege, or ever show, that
                                       2 Cloudflare has actively and intentionally encouraged its customers, by clear
                                       3 expression or other affirmative steps, to infringe upon the plaintiffs’ copyrights. No
                                       4 facts exist to support such a claim. For that reason, the plaintiffs allege only
                                       5 Cloudflare’s passivity in failing to terminate customers whom the plaintiffs accuse
                                       6 of being infringers. They cannot state a viable claim because the alleged inaction
                                       7 does not suffice to create contributory infringement liability.
                                       8            The Court has additional grounds to dismiss the action because the plaintiffs
                                       9 have not sufficiently alleged any underlying direct infringements for which the
                                      10 plaintiffs claim Cloudflare is responsible. Although that is typically a threshold
                                      11 element, Cloudflare will address that issue at the end.
                                      12            The plaintiffs’ invocation of the Digital Millennium Copyright Act, 17
F ENWICK & W ES T LLP
                        LAW




                                      13 U.S.C. § 512, has no bearing on the contributory infringement claim for two
                         AT
                        ATTO RNEY S




                                      14 reasons. First, the DMCA is relevant only as providing a remedies limitation after
                                      15 a determination of liability. There is no basis for Cloudflare’s liability to begin
                                      16 with. Second, the plaintiffs ground their irrelevant DMCA argument on a fatal error
                                      17 in their notifications of claimed infringement: they had in mind the wrong
                                      18 subsection of the DMCA, applicable only to hosting providers, instead of the
                                      19 subsection that applies to system caching providers like Cloudflare. They therefore
                                      20 failed to provide in the notifications additional elements that were necessary for
                                      21 Cloudflare. The plaintiffs cannot cure these defects in an amended pleading.
                                      22            For all these reasons, the Court should dismiss the action with prejudice.
                                      23 II.        FACTUAL BACKGROUND 1
                                      24            To provide its security and website optimization services, Cloudflare
                                      25 operates a pass-through network that sits between the origin or “host” server of a
                                      26 website and the equipment (such as computers or mobile devices) of persons
                                      27   1
                                          Cloudflare does not rely upon facts outside the complaint in this motion but
                                      28 provides this factual background to orient the Court to the context.
                                               DEF’S MPA ISO MOTION TO DISMISS         2              CASE NO. 2:18-CV-09453-MWF-AS
                                               FOR FAILURE TO STATE CLAIM
                                 Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 8 of 22 Page ID #:113



                                       1 (Internet users) wanting to access that website. Cloudflare’s automated processes
                                       2 analyze traffic and check for harmful transmissions, such as distributed denial of
                                       3 service (DDoS) attacks, bots, and other malware such as viruses or worms that may
                                       4 incapacitate networks, harm computers, or steal data or information. If Cloudflare
                                       5 detects a threat in the traffic, it blocks the traffic before it can reach its destination
                                       6 and cause damage. If Cloudflare does not detect a threat, it will relay traffic on to
                                       7 and from the website and back to a website’s user. On occasion, for web pages and
                                       8 other resources that draw frequent requests, Cloudflare will maintain some
                                       9 materials from a customer’s server for a short period of time in a “cache,” often
                                      10 shortening the distance between the user and the material and reducing transmission
                                      11 burdens to improve network performance. Cloudflare also provides a domain name
                                      12 look-up service (DNS) that allows computers to match domain names to IP
F ENWICK & W ES T LLP
                        LAW




                                      13 addresses to locate, and direct traffic to, resources across the Internet. To support
                         AT
                        ATTO RNEY S




                                      14 these services, Cloudflare operates one of the largest content delivery networks (or
                                      15 CDNs) on the Internet. Its technology routes Internet traffic through over 155 data
                                      16 centers around the world.
                                      17         Cloudflare neither operates its customers’ websites nor “hosts” them by
                                      18 providing them homes on the Internet. Cloudflare has no control over the material
                                      19 its customers put on their websites or over the websites’ presence on the Internet.
                                      20 To use Cloudflare, a customer must already have an existing website with its own
                                      21 Internet hosting and transmission facilities or services. The customer must also
                                      22 have its own domain registrar.
                                      23         While Cloudflare’s services protect websites and optimize network
                                      24 performance and traffic, they are not essential to a website’s operation.
                                      25 Termination of Cloudflare’s service for a website does not change what materials
                                      26 appear on the site or whether the site remains accessible over the Internet from the
                                      27 host server. Termination of service to a website would remove Cloudflare’s
                                      28 protection of the site against security threats and would allow users to access the
                                            DEF’S MPA ISO MOTION TO DISMISS            3              CASE NO. 2:18-CV-09453-MWF-AS
                                            FOR FAILURE TO STATE CLAIM
                                 Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 9 of 22 Page ID #:114



                                       1 website directly from the hosting provider. That could make the website, or
                                       2 persons who wish to access it, vulnerable to malicious cyberattacks.
                                       3 III.    THE COMPLAINT AND ITS ALLEGATIONS
                                       4         Plaintiffs Mon Cheri Bridals and Maggie Sottero Designs sell dresses for
                                       5 weddings and social occasions. Dkt. 1, Complaint ¶¶ 9, 12. The plaintiffs claim to
                                       6 own copyrights in their dress designs (Complaint ¶ 9), and in photographic images
                                       7 of their dress designs (id. ¶ 10). The complaint includes copyright registrations for
                                       8 only the photographs. See Dkt. 1-1, Exhibit A.
                                       9         While the plaintiffs discuss alleged infringement of their copyrighted images
                                      10 (Complaint ¶¶ 12, 31), the bulk of the complaint complains about the problem of
                                      11 “counterfeiting” and sale of “knockoff goods” (id. ¶¶ 12-20). The plaintiffs allege
                                      12 that they are “the victims of a massive Internet scheme to advertise and sell
F ENWICK & W ES T LLP
                        LAW




                                      13 products using the copyrighted images of their dresses.” Id. ¶ 12. They base their
                         AT
                        ATTO RNEY S




                                      14 claim against Cloudflare on the conduct of “rogue,” third-party websites that
                                      15 deceive the public “into believing they are buying genuine goods when they are
                                      16 actually buying counterfeits . . . .” Id. ¶¶ 13-15. The complaint does not identify
                                      17 the “counterfeit websites”; nor does it identify the persons whom the plaintiffs
                                      18 contend are direct infringers, saying merely that the counterfeiting effort
                                      19 “originat[es] primarily in China.” Id. ¶ 14. The plaintiffs allege that the
                                      20 counterfeiters “appear to be authorized retailers of genuine formalwear products”
                                      21 and are difficult to detect because “[t]he merchants often perpetuate the illusion that
                                      22 these websites are operated by or under the authority of legitimate
                                      23 manufacturers . . . .” Id. ¶¶ 14-15.
                                      24         While the apparent dispute here is with these so-called counterfeit websites,
                                      25 the plaintiffs have sued Cloudflare on a single claim of contributory copyright
                                      26 infringement. See Complaint ¶¶ 36-38. The complaint does not allege that
                                      27 Cloudflare directly infringed any copyrighted works or that Cloudflare hosts any
                                      28
                                           DEF’S MPA ISO MOTION TO DISMISS           4             CASE NO. 2:18-CV-09453-MWF-AS
                                           FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 10 of 22 Page ID #:115



                                       1 allegedly infringing materials.2 The plaintiffs do not allege (and cannot allege) that
                                       2 Cloudflare’s service is wholly corrupt and incapable of substantial noninfringing
                                       3 uses (particularly because plaintiff Maggie Sottero Designs, LLC, is a customer of
                                       4 Cloudflare and has been one since 2015). Nor do the plaintiffs allege any
                                       5 affirmative conduct on the part of Cloudflare to encourage infringement. Instead,
                                       6 the plaintiffs base their claim on Cloudflare’s alleged failure to take “appropriate
                                       7 action” upon receipt of unspecified communications.3 See id. ¶¶ 32-33. The
                                       8 complaint alleges that Cloudflare’s “liability arises from its failure to terminate the
                                       9 providing of its content delivery services to customers it knows, or has reason to
                                      10 know, is using those services to infringe on the plaintiffs’ copyrights.” Id. ¶ 1.
                                      11            The allegations also demonstrate that the plaintiffs and their trade
                                      12 association, American Bridal & Prom Industry Association, Inc. (ABPIA), have not
F ENWICK & W ES T LLP
                        LAW




                                      13 apparently found it difficult to pursue claims directly against “counterfeiters.” The
                         AT
                        ATTO RNEY S




                                      14 plaintiffs claim that ABPIA has “successfully prosecuted claims against hundreds
                                      15 of websites” that offer “knockoff goods” and that it has “secured default judgments
                                      16 and permanent injunctive relief” that have included “the disabling of over 1,500
                                      17 websites.” Complaint ¶ 20.
                                      18 IV.        ARGUMENT
                                      19            A plaintiff fails to state a claim “when the complaint either (1) lacks a
                                      20 cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
                                      21 legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). Courts
                                      22 apply the plausibility standards of Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)
                                      23 and Ashcroft v. Iqbal, 556 U.S. 662 (2009). A complaint cannot survive a motion
                                      24   2
                                             The plaintiffs brought no claim of direct copyright infringement in the case, even
                                      25   as to the “Does 1-10”; they are also alleged contributory infringers.
                                           3
                                             The plaintiffs attach a “sample” of the communications they sent to Cloudflare
                                      26   through a company called Counterfeit Technology. See Dkt. 1-2, Exhibit B. But
                                      27   Exhibit B contains no indication that it ever went to Cloudflare. Exhibit B asserts
                                           that the recipient hosts the website anagowns.com, but Cloudflare does not provide
                                      28   hosting services and the complaint does not allege that Cloudflare does so.
                                               DEF’S MPA ISO MOTION TO DISMISS          5              CASE NO. 2:18-CV-09453-MWF-AS
                                               FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 11 of 22 Page ID #:116



                                       1 to dismiss unless its allegations contain “sufficient factual matter, accepted as true,
                                       2 to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678
                                       3 (quoting Twombly, 550 U.S. at 570). “Threadbare recitals of the elements of a
                                       4 cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,
                                       5 556 U.S. at 678. “[A] formulaic recitation of the elements of a cause of action will
                                       6 not do.” Twombly, 550 U.S. at 555. “Nor does a complaint suffice if it tenders
                                       7 ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at
                                       8 678 (quoting Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are
                                       9 ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between
                                      10 possibility and plausibility of entitlement to relief.’” Iqbal, 556 U.S. at 678
                                      11 (quoting Twombly, 550 U.S. at 557); accord Eclectic Properties E., LLC v. Marcus
                                      12 & Millichap Co., 751 F.3d 990, 995 (9th Cir. 2014) (“[P]laintiffs must include
F ENWICK & W ES T LLP
                        LAW




                                      13 sufficient factual enhancement to cross the line between possibility and
                         AT
                        ATTO RNEY S




                                      14 plausibility.”). Here, the plaintiffs fail to state a plausible claim of contributory
                                      15 infringement.
                                      16         A.     The Plaintiffs Fail to Allege Facts Sufficient to Claim Contributory
                                      17                Infringement by Cloudflare.
                                      18         Even apart from the plaintiffs’ failure to plead adequately underlying direct
                                      19 infringements, which Cloudflare discusses below, they have incurably failed to
                                      20 allege other facts necessary to sustain a claim of contributory copyright
                                      21 infringement.
                                      22                1.     The Standard for Contributory Infringement.
                                      23         In Grokster the U.S. Supreme Court set the standard for contributory
                                      24 copyright infringement liability: “[o]ne infringes contributorily by intentionally
                                      25 inducing or encouraging direct infringement . . . .” 545 U.S. at 930. Within that
                                      26 general standard, the Court identified two categories of liability, which Justice
                                      27 Ginsburg summarized as follows: “Liability under our jurisprudence may be
                                      28 predicated on actively encouraging (or inducing) infringement through specific acts
                                            DEF’S MPA ISO MOTION TO DISMISS           6              CASE NO. 2:18-CV-09453-MWF-AS
                                            FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 12 of 22 Page ID #:117



                                       1 (as the Court’s opinion develops) or on distributing a product distributees use to
                                       2 infringe copyrights, if the product is not capable of ‘substantial’ or ‘commercially
                                       3 significant’ noninfringing uses.” 4 Id. 545 U.S. at 942 (Ginsburg, J., concurring).
                                       4 Thus, to state a contributory infringement claim, a plaintiff must show that the
                                       5 defendant either (1) provides a product or service incapable of substantial
                                       6 noninfringing uses or (2) intentionally and actively induces infringement “by clear
                                       7 expression or other affirmative steps taken to foster infringement.” Id., 545 U.S. at
                                       8 936-37. The Court also ruled “mere knowledge of infringing potential or of actual
                                       9 infringing uses would not be enough” to subject a provider to contributory
                                      10 infringement liability. Id., 545 U.S. at 937.
                                      11            The Ninth Circuit recently addressed the teaching of Grokster in Cobbler
                                      12 Nevada, considering whether an operator of a foster care home could be liable for
F ENWICK & W ES T LLP
                        LAW




                                      13 contributory infringement for failing to secure its Internet connection. 901 F.3d at
                         AT
                        ATTO RNEY S




                                      14 1145. The court of appeals ruled that, “without allegations of intentional
                                      15 encouragement or inducement of infringement, an individual’s failure to take
                                      16 affirmative steps” to police infringement is “insufficient to state a claim.” 5 Id.; see
                                      17 also Grokster, 545 U.S. at 939 & n.12 (no contributory infringement liability
                                      18 “merely based on a failure to take affirmative steps to prevent infringement”). In
                                      19 short, alleged inaction does not suffice to create contributory infringement liability.
                                      20            Cobbler Nevada thus applied the “well-settled rule” of Grokster: that “one
                                      21 infringes contributorily by intentionally inducing or encouraging direct
                                      22
                                           4
                                      23     Grokster built upon the Supreme Court’s previous decision on contributory
                                           infringement, Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417
                                      24   (1984). Sony holds that “the sale of copying equipment, like the sale of other
                                      25   articles of commerce, does not constitute contributory infringement” if the product
                                           is “capable of substantial noninfringing uses.” Id. at 442.
                                      26   5
                                             The Ninth Circuit also rejected plaintiff’s claim of direct infringement, holding
                                      27   that a person’s “status as the registered subscriber of an infringing IP address,
                                           standing alone, does not create a reasonable inference that he is also the infringer.”
                                      28   Cobbler Nevada, 901 F.3d at 1145.
                                               DEF’S MPA ISO MOTION TO DISMISS        7             CASE NO. 2:18-CV-09453-MWF-AS
                                               FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 13 of 22 Page ID #:118



                                       1 infringement.” Cobbler Nevada, 901 F.3d at 1147 (quoting Amazon.com, 508 F.3d
                                       2 at 1170, and Grokster, 545 U.S. at 930) (alteration omitted). Consistently with
                                       3 Justice Ginsburg’s concurrence in Grokster, the Ninth Circuit also discussed the
                                       4 “two strands of liability following Sony and Grokster.” Cobbler Nevada, 901 F.3d
                                       5 at 1147. One is “distributing a product distributees use to infringe copyrights, if the
                                       6 product is not capable of ‘substantial’ or ‘commercially significant’ noninfringing
                                       7 uses”; the other is “actively encouraging (or inducing) infringement through
                                       8 specific acts.” Id. (quoting Amazon.com, 508 F.3d at 1170, and Grokster, 545 U.S.
                                       9 at 942 (Ginsburg, J., concurring)). The complaint fails to plead a viable claim in
                                      10 either strand of the doctrine.
                                      11                2.    The Plaintiffs Fail to Plead That Cloudflare’s Service Is
                                      12                      Incapable of Substantial Noninfringing Use.
F ENWICK & W ES T LLP
                        LAW




                                      13         The plaintiffs do not allege that Cloudflare’s services are incapable of
                         AT
                        ATTO RNEY S




                                      14 substantial noninfringing uses. To the contrary, the plaintiffs concede that
                                      15 Cloudflare’s services have substantial and commercially significant uses, including
                                      16 content delivery network services, web content optimization services, website
                                      17 security services, DDoS protection services, and managed domain name system
                                      18 (DNS) network services. See, e.g., Complaint ¶ 22. The complaint contains no
                                      19 allegation that Cloudflare specially adapts its services for infringement;
                                      20 Cloudflare’s services work the same way for any website that uses them, whether
                                      21 those sites contain allegedly infringing materials or not.
                                      22         Because the complaint fails to allege that Cloudflare’s services are incapable
                                      23 of substantial noninfringing use, the plaintiffs do not state a viable contributory
                                      24 infringement claim under this strand of the contributory infringement standard.
                                      25 Moreover, they cannot do so because Plaintiff Maggie Sottero Designs is itself a
                                      26 Cloudflare customer since 2015.
                                      27
                                      28
                                            DEF’S MPA ISO MOTION TO DISMISS          8                CASE NO. 2:18-CV-09453-MWF-AS
                                            FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 14 of 22 Page ID #:119



                                       1                3.    The Plaintiffs Fail to Plead Facts Showing That Cloudflare
                                       2                      Has Actively Induced Infringement by Alleged Direct
                                       3                      Infringers.
                                       4         The complaint also omits any facts to show that Cloudflare actively induces
                                       5 infringement by clear expression or other affirmative steps to foster infringement.
                                       6 Compare Grokster, 545 U.S. at 936-37, with Complaint. Mere threadbare recitals
                                       7 and conclusory statements, like those of the plaintiffs here, do not suffice to state a
                                       8 cause of action. Iqbal, 556 U.S. at 678.
                                       9         Apart from empty conclusions, the plaintiffs’ theory of liability wrongly rests
                                      10 on Cloudflare’s alleged inaction. The plaintiffs assert that Cloudflare’s “liability
                                      11 arises from its failure to terminate the providing of its content delivery services to
                                      12 customers it knows, or has reason to know, is using those services to infringe on
F ENWICK & W ES T LLP
                        LAW




                                      13 Plaintiffs’ copyrights.” Complaint ¶ 1 (emphasis added); see also Complaint ¶¶ 31-
                         AT
                        ATTO RNEY S




                                      14 32. That does not state a claim for contributory infringement. Only “one who
                                      15 distributes a device with the object of promoting its use to infringe copyright, as
                                      16 shown by clear expression or other affirmative steps taken to foster infringement, is
                                      17 liable for the resulting acts of infringement by third parties.” Cobbler Nevada, 901
                                      18 F.3d at 1148 (quoting Grokster, 545 U.S. at 919). “[I]n the absence of other
                                      19 evidence of intent, a court would be unable to find contributory infringement
                                      20 liability merely based on a failure to take affirmative steps to prevent infringement,
                                      21 if the device otherwise was capable of substantial noninfringing uses.” Cobbler
                                      22 Nevada, 901 F.3d at 1148 (quoting Grokster, 545 U.S. at 939 n.12). The plaintiffs’
                                      23 failure to allege any active culpable conduct by Cloudflare is fatal to their claim of
                                      24 contributory infringement.
                                      25                      a.     The Plaintiffs’ Allegations of So-Called “Constructive
                                      26                             Knowledge” Fail to State a Claim.
                                      27         The plaintiffs also misfire by vaguely and inadequately alleging “actual
                                      28 and/or constructive knowledge” of alleged infringement. Complaint ¶ 36. The
                                            DEF’S MPA ISO MOTION TO DISMISS          9              CASE NO. 2:18-CV-09453-MWF-AS
                                            FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 15 of 22 Page ID #:120



                                       1 plaintiffs stated that “CloudFlare’s [sic] liability arises from its failure to terminate
                                       2 the providing of its content delivery services to customers it knows, or has reason
                                       3 to know, is using those services to infringe on Plaintiffs’ copyrights.” Id. ¶ 1
                                       4 (emphasis added).6 As an initial matter, the Court ruled “mere knowledge of
                                       5 infringing or of actual infringing uses would not be enough” to subject a provider to
                                       6 contributory infringement liability. 545 U.S. at 937.
                                       7            More to the point, both the Supreme Court and the Ninth Circuit have
                                       8 rejected a constructive knowledge standard for contributory infringement. In Sony
                                       9 the Court bluntly rejected constructive knowledge as an element of liability so long
                                      10 as a defendant provides a product or service capable of substantial noninfringing
                                      11 use. It said there is “no precedent in the law of copyright” for imposing secondary
                                      12 liability on an equipment provider based on “constructive knowledge of the fact
F ENWICK & W ES T LLP
                        LAW




                                      13 that their customers may use that equipment to make unauthorized copies of
                         AT
                        ATTO RNEY S




                                      14 copyrighted material.” Sony, 464 U.S. at 439 (refusing to impute culpable intent
                                      15 from the characteristics or uses of a distributed product). In other words,
                                      16 “negligence does not suffice to prove contributory infringement . . . .” BMG Rights
                                      17 Mgmt. (US) LLC v. Cox Commc’ns, Inc., 881 F.3d 293, 308 (4th Cir. 2018)
                                      18 (holding that jury instruction that included “should have known” knowledge
                                      19 standard was erroneous). To the contrary, “Grokster tells us that contribution to
                                      20 infringement must be intentional for liability to arise.” Amazon.com, 508 F.3d at
                                      21 1170. This rule “premises liability on purposeful, culpable expression and conduct,
                                      22 and thus does nothing to compromise legitimate commerce or discourage
                                      23
                                           6
                                      24     Moreover, generic and alternative allegations are not definite enough to allege any
                                           fact properly. See Berwick v. New World Network Int’l, Ltd., No. 06 Civ. 2641
                                      25   (JGK), 2007 WL 949767, at *8 (S.D.N.Y. Mar. 28, 2007) (dismissing complaint for
                                           lack of standing, where alternative pleading obscured whether named plaintiff held
                                      26   license) (“This use of ‘and/or’ is impermissibly indefinite to allege that the named
                                      27   plaintiffs, rather than the non-party JFOC, held a fiber-optics license.”). This sort
                                           of alternative allegation does not convey any fact, any more than an allegation that
                                      28   a “defendant stole and/or gazed at the painting” sufficiently alleges theft.
                                               DEF’S MPA ISO MOTION TO DISMISS        10             CASE NO. 2:18-CV-09453-MWF-AS
                                               FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 16 of 22 Page ID #:121



                                       1 innovation having a lawful promise.” Grokster, 545 U.S. at 937. At a minimum,
                                       2 this requires “actual knowledge of specific acts of infringement.” Luvdarts LLC v.
                                       3 AT&T Mobility, LLC, 710 F.3d 1068, 1072 (9th Cir. 2013) (emphasis added).
                                       4         The law of aiding and abetting, “the criminal counterpart to contributory
                                       5 infringement,” In re Aimster Copyright Litig., 334 F.3d 643, 651 (7th Cir. 2003), is
                                       6 instructive. A person “aids and abets a crime when (in addition to taking the
                                       7 requisite act) he intends to facilitate that offense’s commission.” Rosemond v.
                                       8 United States, 572 U.S. 65, 76 (2014) (construing federal aiding and abetting
                                       9 statute). The requisite intent exists “when a person actively participates in a
                                      10 criminal venture with full knowledge of the circumstances constituting the charged
                                      11 offense.” Id. at 77 (emphases added). This “must be advance knowledge—or
                                      12 otherwise said, knowledge that enables him to make the relevant legal (and indeed,
F ENWICK & W ES T LLP
                        LAW




                                      13 moral) choice.” Id. at 78. “When an accomplice knows beforehand of a
                         AT
                        ATTO RNEY S




                                      14 confederate’s design” to break the law, “he can attempt to alter that plan or, if
                                      15 unsuccessful, withdraw from the enterprise; it is deciding instead to go ahead with
                                      16 his role in the venture that shows his intent to aid” and abet the offense. Id.
                                      17         Constructive knowledge allegations have no place in the contributory
                                      18 infringement claim here and cannot assist the plaintiffs in stating a claim.
                                      19                       b.    The Plaintiffs’ Allegations Concerning the DMCA’s
                                      20                             Safe Harbor Provisions Are Irrelevant to
                                      21                             Contributory Infringement.
                                      22         The plaintiffs try to sidestep the defects in their pleading by invoking the
                                      23 optional safe-harbor remedy-limiting provisions under the Digital Millennium
                                      24 Copyright Act, 17 U.S.C. § 512. See Complaint ¶ 1. While Cloudflare is indeed
                                      25 entitled to safe harbor protection, the plaintiffs have put the cart before the horse:
                                      26 whether the limitation on remedies applies is irrelevant until plaintiffs can
                                      27 adequately plead and prove contributory infringement liability in the first place.
                                      28 Moreover, as Cloudflare shows below, the plaintiffs have badly mistaken which
                                            DEF’S MPA ISO MOTION TO DISMISS          11             CASE NO. 2:18-CV-09453-MWF-AS
                                            FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 17 of 22 Page ID #:122



                                       1 safe harbor applies to Cloudflare: the communications they allege to have sent,
                                       2 under section 512(c), are invalid for service providers like Cloudflare under the
                                       3 relevant provision, 17 U.S.C. § 512(b).
                                       4            Contributory copyright infringement determinations and the DMCA safe-
                                       5 harbor limitations on remedies raise distinct issues, with different elements and
                                       6 conditions. See 17 U.S.C. § 512(l). “These safe harbors limit liability but do not
                                       7 affect the question of ultimate liability under the various doctrines of direct,
                                       8 vicarious, and contributory liability . . . .” Perfect 10, Inc. v. CCBill LLC, 488 F.3d
                                       9 1102, 1109 (9th Cir. 2007) (internal citations and quotations omitted). In other
                                      10 words, the “DMCA has merely added a second step to assessing infringement
                                      11 liability for Internet service providers, after it is determined whether they are
                                      12 infringers in the first place under the preexisting Copyright Act.” CoStar Grp. Inc.
F ENWICK & W ES T LLP
                        LAW




                                      13 v. LoopNet, Inc., 373 F.3d 544, 555 (4th Cir. 2004) (emphasis added). It “is
                         AT
                        ATTO RNEY S




                                      14 irrelevant to determining what constitutes a prima facie case of copyright
                                      15 infringement.” Id. The safe-harbor allegations therefore are a red herring at the
                                      16 pleadings stage of the case.
                                      17            Moreover, while the plaintiffs claim that Cloudflare “failed to take the
                                      18 appropriate action required by law in response to these notices,” see Complaint
                                      19 ¶ 32, the plaintiffs neither offer sufficient facts about any communications nor
                                      20 allege facts showing what “appropriate action” Cloudflare was supposed to take,
                                      21 the failure of which would constitute clear expression or other affirmative steps to
                                      22 foster infringement. 7 The sample communication the plaintiffs attach as Exhibit B
                                      23   7
                                             In Amazon.com the Ninth Circuit required a showing of a defendant’s substantial
                                      24   assistance to infringement plus actual knowledge of specific infringements coupled
                                           with a failure to take simple measures to prevent further harm to copyrighted
                                      25   works. 508 F.3d at 1172. The court of appeals stressed that the Grokster standard
                                           and its focus on establishing culpable intent was the ultimate touchstone. See id.
                                      26   Even if Cloudflare had gained actual knowledge of specific infringements, the
                                      27   complaint does not identify any “simple measures” that Cloudflare could take
                                           regarding any material passing over its system to prevent further harm to
                                      28   copyrighted works. No allegations of the complaint show culpable intent.
                                               DEF’S MPA ISO MOTION TO DISMISS         12             CASE NO. 2:18-CV-09453-MWF-AS
                                               FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 18 of 22 Page ID #:123



                                       1 does not contain any reference to Cloudflare at all; the language suggests that the
                                       2 plaintiffs’ agent directed the communication to a hosting service, not a provider of
                                       3 pass-through and caching services such as Cloudflare: “please be advised that this
                                       4 message serves as the 4th formal notice under the DMCA that a website that your
                                       5 company hosts . . . is illegally duplicating and reproducing at least one copyrighted
                                       6 work . . . .” Dkt. 1-2 (emphasis added). The communication also identifies itself
                                       7 explicitly as a notification “under Section 512(c) . . . .” But Cloudflare is a system
                                       8 caching provider under section 512(b), not a hosting provider under section 512(c),
                                       9 and notifications of claimed infringement under section 512(b) require essential
                                      10 additional information that Exhibit B lacks. See 17 U.S.C. § 512(b)(2)(E)(ii)
                                      11 (requiring statement that the source website of the cached material has removed or
                                      12 disabled access to it at the source or that a court has ordered it to do so). The
F ENWICK & W ES T LLP
                        LAW




                                      13 information in Exhibit B is thus irrelevant to Cloudflare. Because the plaintiffs
                         AT
                        ATTO RNEY S




                                      14 identified Exhibit B as a sample of their communications, they cannot cure a
                                      15 pervasive defect in both their communications and their allegations that rely upon
                                      16 those communications.
                                      17         Thus, the plaintiffs fail to allege facts of both Cloudflare’s actual knowledge
                                      18 of specific infringements and active inducement by clear expression or other
                                      19 affirmative steps by Cloudflare to foster infringements by other persons of the
                                      20 plaintiffs’ works. The failures are fatal to the claim of contributory infringement.
                                      21                B.    The Plaintiffs Fail to Allege Any Underlying Direct
                                      22                      Infringement, and They Allege Facts That May Be
                                      23                      Inconsistent with It.
                                      24         A copyright plaintiff cannot state a contributory infringement claim without
                                      25 alleging facts showing underlying direct infringement: “[T]here can be no
                                      26 contributory infringement by a defendant without direct infringement by another.”
                                      27 Religious Tech. Ctr. v. Netcom On–Line Commc’n Servs., Inc., 907 F. Supp. 1361,
                                      28 1371 (N.D. Cal. 1995). No kind of secondary copyright liability “exist[s] in the
                                            DEF’S MPA ISO MOTION TO DISMISS           13            CASE NO. 2:18-CV-09453-MWF-AS
                                            FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 19 of 22 Page ID #:124



                                       1 absence of direct infringement by a third party.” A&M Records, Inc. v. Napster,
                                       2 Inc., 239 F.3d 1004, 1013 n.2 (9th Cir. 2001); accord Perfect 10, Inc. v.
                                       3 Amazon.com, Inc., 508 F.3d 1146, 1169 (9th Cir. 2007).
                                       4            To allege direct infringement, a plaintiff must establish (1) that it owns the
                                       5 allegedly infringed material, and (2) that the alleged direct infringer “violated at
                                       6 least one exclusive right granted to copyright holders under 17 U.S.C. § 106.”
                                       7 Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 666 (9th Cir.), cert. denied, 138 S.
                                       8 Ct. 504 (2017) (quoting Napster, 239 F.3d at 1013). In addition, the plaintiff must
                                       9 demonstrate “some element of volition or causation” by the alleged infringer.
                                      10 Netcom, 907 F. Supp. 1361, 1370.
                                      11                   1.    The Complaint Fails to Allege Facts Sufficient to Support a
                                      12                         Direct Copyright Infringement Claim.
F ENWICK & W ES T LLP
                        LAW




                                      13            The complaint fails to plead any specific instance of direct infringement, and
                         AT
                        ATTO RNEY S




                                      14 thus the plaintiffs lack a basis for a contributory infringement claim against
                                      15 Cloudflare. The plaintiffs do not allege that Cloudflare itself directly infringed any
                                      16 of their copyrights; nor do the plaintiffs specify what persons or websites did. See
                                      17 generally Complaint. The complaint refers to “rogue websites” and “counterfeit
                                      18 websites” generally, see Complaint ¶¶ 15, 21, but it neither identifies specific sites
                                      19 nor alleges that Cloudflare contributes to the infringements of specific sites. The
                                      20 plaintiffs include only one reference to a third-party website that they contend has
                                      21 ever hosted allegedly infringing material, in the sample notification of claimed
                                      22 infringement in Exhibit B, but the complaint does not tie that alleged infringement
                                      23 to Cloudflare and the exhibit does not mention Cloudflare or explain any relation to
                                      24 it.8 Dkt. 1-2. The complaint further fails to identify specific works that each
                                      25 plaintiff alleges was infringed and does not include any of the allegedly infringed or
                                      26   8
                                           The complaint does not allege infringement of any of Plaintiff Mon Cheri
                                      27 Bridals’s copyrighted works. Meanwhile, Exhibit B to the complaint (Dkt. 1-2)
                                         identifies, by URL link, only a single image that Plaintiff Maggie Sottero Designs
                                      28 claims was infringed.
                                               DEF’S MPA ISO MOTION TO DISMISS          14             CASE NO. 2:18-CV-09453-MWF-AS
                                               FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 20 of 22 Page ID #:125



                                       1 infringing images as exhibits. The batch of copyright registrations in Exhibit A
                                       2 (Dkt. 1-1) and the link to the plaintiffs’ agent’s site (at
                                       3 http://counterfeit.technology/) in Exhibit B (Dkt. 1-2) are not only too broad to be
                                       4 meaningful but also fail to pertain to Cloudflare. For these reasons the complaint
                                       5 fails to put Cloudflare on notice of the works or the specific infringing conduct that
                                       6 the plaintiffs assert and fails to allege the underlying direct infringement necessary
                                       7 to state a contributory infringement claim.
                                       8                2.     The Complaint Fails to Plead Plausibly and Clearly That the
                                       9                       Plaintiffs’ Claim Pertains to Enforceable Copyrights.
                                      10         It is not clear from the complaint whether the plaintiffs’ wedding dresses or
                                      11 images are really at issue. See Complaint ¶¶ 36-38. While the plaintiffs give lip
                                      12 service to image copyrights see Complaint ¶¶ 12, 31, the thrust of the complaint
F ENWICK & W ES T LLP
                        LAW




                                      13 concerns “counterfeiting” or “knockoff goods” on the Internet. See id. ¶¶ 12-20.
                         AT
                        ATTO RNEY S




                                      14         The plaintiffs’ ambivalence between images and wedding dresses as the
                                      15 object of the claim is important. The pleadings are consistent with the possibility
                                      16 that the plaintiffs are claiming that certain “counterfeit” or “knockoff” websites
                                      17 provide their own photographs of their wedding dresses, not reproductions of the
                                      18 plaintiffs’ photographs.
                                      19         Dresses, like other clothing, “are useful articles for the purposes of the
                                      20 Copyright Act and thus are not typically copyrightable.” Elastic Wonder, Inc. v.
                                      21 Posey, 179 F. Supp. 3d 307, 316 (S.D.N.Y. 2016) (collecting cases). Unlike images
                                      22 and other “pictorial, graphic, and sculptural works,” the Act sharply limits
                                      23 copyright protection for “the design of a useful article.” The Copyright Act
                                      24 specifically excludes “useful articles” from the definition of “pictorial, graphic, and
                                      25 sculptural works” that enjoy copyright protection. See 17 U.S.C. § 101 (definition
                                      26 of “pictorial, graphic, and sculptural works”); 17 U.S.C. § 102(a)(5)(copyright
                                      27
                                      28
                                            DEF’S MPA ISO MOTION TO DISMISS           15               CASE NO. 2:18-CV-09453-MWF-AS
                                            FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 21 of 22 Page ID #:126



                                       1 protection for pictorial, graphic, and sculptural works).9
                                       2            Moreover, where a person offers for sale “a work lawfully reproduced in
                                       3 useful articles,” the Act provides that “copyright does not include any right to
                                       4 prevent the making, distribution, or display of pictures or photographs of such
                                       5 articles in connection with advertisements or commentaries related to the
                                       6 distribution or display of such articles . . . .” 17 U.S.C. § 113(c). Because the
                                       7 complaint suggests that images of the alleged counterfeiters’ “knockoff” goods are
                                       8 the object of the lawsuit and contains no clear and plausible allegations that images
                                       9 associated with sale of the knockoffs infringe upon the plaintiffs’ images, the
                                      10 complaint suggests facts that are inconsistent with copyright protection under
                                      11 sections 102(a)(5) and 101 of the Act, and it also pleads a defense under section
                                      12 113(c) to any presumed underlying direct infringement. 10
F ENWICK & W ES T LLP
                        LAW




                                      13            Because the plaintiffs fail to allege any instance of direct infringement on
                         AT
                        ATTO RNEY S




                                      14 which to base the contributory infringement claim against Cloudflare, and they
                                      15 appear to suggest facts inconsistent with it, the Court may also grant Cloudflare’s
                                      16 motion and dismiss the action on that basis.
                                      17   9
                                             While useful articles are themselves unprotectable, the U.S. Supreme Court
                                      18   recently held that a “feature” of “the design of a useful article” is protectable but
                                           “only if the feature (1) can be perceived as a two- or three-dimensional work of art
                                      19   separate from the useful article and (2) would qualify as a protectable pictorial,
                                           graphic, or sculptural work” itself. Star Athletica, L.L.C. v. Varsity Brands, Inc.,
                                      20   137 S. Ct. 1002, 1007 (2017). The complaint does not allege any protectable
                                           features of the plaintiffs’ apparel.
                                      21
                                           10
                                              To the extent that the plaintiffs seek to use photographs to enforce claims in their
                                      22   fashion designs, the tactic is improper and may furnish a basis for a copyright
                                           misuse defense. “Copyright misuse is an affirmative defense that ‘prevents
                                      23   copyright holders from leveraging their limited monopoly to allow them control of
                                      24   areas outside the monopoly.’” Disney Enters., Inc. v. Redbox Automated Retail,
                                           LLC, No. CV 17-08655 DDP(AGRx), 2018 WL 1942139, at *6 (C.D. Cal. Feb. 20,
                                      25   2018) (quoting Napster, 239 F.3d at 1026) (using copyright in works to restrict
                                           secondary transfers of physical copies constituted copyright misuse); Omega S.A.
                                      26   v. Costco Wholesale Corp., 776 F.3d 692, 699-706 (9th Cir. 2015) (Wardlaw, J.
                                      27   concurring) (discussing copyright misuse as alternate basis for affirmance, where
                                           luxury watch manufacturer attempted to use copyright to control importation and
                                      28   resale of watches legitimately purchased abroad).
                                               DEF’S MPA ISO MOTION TO DISMISS         16             CASE NO. 2:18-CV-09453-MWF-AS
                                               FOR FAILURE TO STATE CLAIM
                           Case 2:18-cv-09453-MWF-AS Document 23-1 Filed 01/16/19 Page 22 of 22 Page ID #:127



                                       1 V.      CONCLUSION
                                       2         Because the plaintiffs have incurably failed to allege facts to support either
                                       3 strand of contributory infringement liability, have failed to allege any underlying
                                       4 direct infringement adequately, and appear to have alleged facts inconsistent with
                                       5 underlying direct infringements, the Court should grant Cloudflare’s motion and
                                       6 dismiss the action with prejudice.
                                       7
                                       8 Dated: January 16, 2019                  FENWICK & WEST LLP
                                       9
                                      10                                          By: /s/ Andrew P. Bridges
                                                                                      Andrew P. Bridges
                                      11
                                                                                  Attorneys for Defendant
                                      12                                          CLOUDFLARE, INC.
F ENWICK & W ES T LLP
                        LAW




                                      13
                         AT
                        ATTO RNEY S




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           DEF’S MPA ISO MOTION TO DISMISS           17             CASE NO. 2:18-CV-09453-MWF-AS
                                           FOR FAILURE TO STATE CLAIM
